                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,
               Plaintiff,

vs.                                                          No. 20-CR-267 JP


ERIC BELDING,
                      Defendant.

 DEFENDANT ERIC BELDING’S REPLY TO THE GOVERNMENT’S RESPONSE TO
 DEFENDANT’S EMERGENCY MOTION FOR RELEASE PENDING SENTENCING

       COMES NOW, Defendant Eric Belding, by and through his counsel of record, Erlinda O.

Johnson, Esq., and hereby respectfully submits the following reply to the government’s response

to defendant’s emergency motion, pursuant to the provisions of 18 U.S.C. § 3145(c), for release

pending sentencing:

       1.      In his emergency motion, Mr. Belding advanced multiple arguments based on

information that supports his release pending sentencing and self-surrender should the court

authorize release.

       2.      The Government’s response does not take into consideration the extreme high

risks Mr. Belding faces should he contract COVID-19. As detailed in Mr. Belding’s emergency

motion, as a cardiac patient, he faces severe complications from COVID-19.

       3.      Indeed, the status as high-risk individual and the current medical crisis that will

inevitably put all detainees at risk has been considered by numerous courts throughout the

country. As put succinctly by one district court judge, “[b]y now it almost goes without saying

that we should not be adding to the prison population during the COVID-19 pandemic if it can

be avoided.” United States v Garlock, No. 18-CR-00418-VC-1, 2020 WL 1439980, at *1 (N.D.
Cal. Mar. 25, 2020). Another court specifically based its decision on the fact that release protects

not just the defendant, but the community. See United States v. Jaffee, No. 19-cr-88 (D.D.C.

Mar. 26, 2020) (releasing defendant with criminal history in gun and drug case, citing “palpable”

risk of spread in jail and “real” risk of “overburdening the jail’s healthcare resources”; “the Court

is . . . convinced that incarcerating the defendant while the current COVID-19 crisis continues to

expand poses a greater risk to community safety than posed by Defendant’s release to home

confinement”).1

         4.       It is undisputed that Mr. Belding currently suffers from a cardiac condition and in

fact was born with a heart defect. This condition places him at a higher risk of complications and

even death, should he contract COVID-19.

         5.       In order to minimize his risk of death, this Court must allow for his release to the

third party custody of his father, Dana Belding, with electronic monitoring, home confinement




1
  For other decisions taking the pandemic into account in making release decisions, see, e.g., Xochihua-James v.
Barr, No. 18-71460 (9th Cir. Mar. 23, 2020) (unpublished) (sua sponte releasing detainee from immigration
detention “[I]n light of the rapidly escalating public health crisis”); United States v. Jaffee, No. 19-cr-88 (D.D.C.
Mar. 26, 2020) (releasing defendant with criminal history in gun & drug case, citing “palpable” risk of spread in jail
and “real” risk of “overburdening the jail’s healthcare resources”; “the Court is . . . convinced that incarcerating the
defendant while the current COVID-19 crisis continues to expand poses a greater risk to community safety than
posed by Defendant’s release to home confinement”); United States v. Garlock, 2020 WL 1439980, at *1 (citing
“chaos” inside federal prisons in sua sponte extending time to self-surrender); United States v. Perez, No. 19 CR.
297 (PAE), 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (releasing defendant due to the “heightened risk of
dangerous complications should he contract COVID-19”); United States v. Stephens, 2020 WL 1295155, __F. Supp.
3d__ (S.D.N.Y. Mar. 19, 2020) (releasing defendant in light of “the unprecedented and extraordinarily dangerous
nature of the COVID-19 pandemic”); In re Manrigue, 2020 WL 1307109 (N.D. Cal. Mar. 19, 2020) (“The risk that
this vulnerable person will contract COVID-19 while in jail is a special circumstance that warrants bail.”); In re
Request to Commute or Suspend County Jail Sentences, Docket No. 084230 (N.J. Mar. 22, 2020) (releasing large
class of defendants serving time in county jail “in light of the Public Health Emergency” caused by COVID-19); see
also United States v. Matthaei, No. 1:19-CV-00243-BLW, 2020 WL 1443227, at *1 (D. Idaho Mar. 16, 2020)
(extending self-surrender date by 90 days in light of COVID-19); United States v. Barkman, 2020 U.S. Dist. LEXIS
45628 (D. Nev. Mar. 17, 2020) (suspending intermittent confinement because “[t]here is a pandemic that poses a
direct risk if Mr. Barkman . . . is admitted to the inmate population of the Wahoe County Detention Facility”);
United States v. Copeland, No. 2:05-cr-135-DCN (D.S.C. Mar. 24, 2020) (granting compassionate release to
defendant in part due to “Congress’s desire for courts to release individuals the age defendant is, with the ailments
that defendant has during this current pandemic”). Although many of these decisions are based in part on particular
health problems of the defendant, the basic principle that the pandemic should affect the balancing of interests is
equally applicable here.

                                                           2
and reschedule Eric Belding’s sentencing hearing to a date after the pandemic and national health

crisis is under control.

        6.      The Cibola Correctional Center and any Bureau of Prisons facility is not a closed

hermetic system: staff shuttle in and out of the facility around the clock. And any individuals –

such as staff – can carry the virus for days without showing any symptoms. Regardless of well-

intentioned screening efforts, the virus will make its way into the facility, and in fact it is in all

likelihood already there. The virus has already found its way into the Santa Fe County Adult

Detention Center, a federal and state facility.2 It is only a matter of time before cases begin

surfacing at the Cibola Correctional Center.

        7.      To sentence Mr. Belding expeditiously and ship him off to the Bureau of Prisons

does not address his high risk of complications or even death from COVID-19 should Mr.

Belding be infected. The Bureau of Prisons is even more dangerous for Mr. Belding.

        8.      As of April 14, 2020, 446 federal inmates in Bureau of Prisons (BOP) facilities

have tested positive for COVID-19 and 14 have died.3 To sentence Mr. Belding on April 29,

2020, to a term in the BOP could potentially end up in a death sentence as COVID-19 appears to

be rapidly spreading within the BOP. Most alarmingly is that fact that COVID-19 cases at one

of the BOP medical facilities have surged dramatically.4 This reality poses a great risk for Eric

Belding as he would likely be designated to a medical facility given his medical condition.

        9.      The Supreme Court has held that exposure to environmental threats to an

incarcerated person´s physical wellbeing, where exposure is preventable, can constitute a




2
  https://www.kob.com/albuquerque‐news/inmate‐tests‐positive‐for‐covid‐19‐at‐santa‐fe‐adult‐correctional‐
facility/5699788/
3
  https://www.bop.gov/coronavirus/
4
  https://www.newsobserver.com/news/coronavirus/article241801076.html

                                                      3
violation of the Eighth Amendment´s prohibition against cruel and unusual punishment. See

Helling v. McKinney, 509 U.S. 25, 28 (1993)

       10.     In order to safeguard Mr. Belding’s life and avoid a violation to his Eighth

Amendment rights, he begs the Court to vacate the April 29, 2020, sentencing hearing and

authorize his release pending a future sentencing hearing.

       Wherefore, for the foregoing reasons and the reasons set forth in Mr. Belding’s

emergency motion for release, Mr. Belding respectfully moves this Honorable Court for an order

vacating the April 29, 2020, sentencing hearing and allowing release pending sentencing.

                                                      Respectfully submitted,

                                                      Electronically filed 4/14/20
                                                      Erlinda O. Johnson
                                                      Counsel for Eric Belding
                                                      620 Roma Ave. NW
                                                      Albuquerque, NM 87102

                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 14th day of April 2020, I filed the foregoing
motion electronically through the CM/ECF system, which caused opposing
counsel for the Government to be served by electronic means, as more fully
reflected on the Notice of Electronic Filing.

Electronically filed 4/14/20
Erlinda O. Johnson
Counsel for Mr. Belding




                                                  4
